Citation Nr: 1012498	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right knee scar.

2.  Entitlement to an initial disability rating in excess of 
10 percent for generalized anxiety disorder.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to July 
2000 and from September 2003 to July 2007.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Thereafter, the Veteran's file was 
transferred to the RO in Buffalo, New York.

The Board notes that the RO issued a statement of the case 
in December 2008 with regard to the Veteran's claim for an 
initial compensable disability rating for bilateral elbow 
epicondylitis.  However, on his March 2009 VA Form 9, the 
Veteran specifically excluded this claim when perfecting his 
current appeal.  As a result, such claim is not before the 
Board.

For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
generalized anxiety disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran if further action is required.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's right knee scar is well-healed, measures 
approximately 11 centimeters by 1.2 centimeters in area, is 
not characterized by any skin adhesion or depression, is not 
tender to palpation, and does not cause limitation of motion 
or function.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating 
for right knee scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7805 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a 
December 2007 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  This letter also 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  A September 2008 letter 
advised the Veteran of what is needed to support a claim for 
a higher evaluation and provided relevant rating criteria 
for evaluating his service-connected disabilities.  The 
claim was last adjudicated in December 2008.

In any event, the Veteran's claim for a higher initial 
rating for his right knee scar arises from the initial grant 
of service connection for that disability.  In Dingess, the 
Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice 
that was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran regarding the right knee scar claim.  Specifically, 
the information and evidence that have been associated with 
the claims file include the Veteran's service treatment 
records, a post-service VA treatment record, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has 
done so.  Any error in the sequence of events or content of 
the notices is not shown to have any effect on the case or 
to cause injury to the Veteran.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial 
compensable disability rating for his right knee scar.  Such 
disability has been rated as 0 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7805, effective July 16, 
2007.

Scars, other than of the head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
they involve an area or areas exceeding 6 square inches (39 
square centimeters), a 20 percent rating if the area or 
areas exceed 12 square inches (77 square centimeters), a 30 
percent rating if the area or areas exceed 72 square inches 
(465 square centimeters), and a 40 percent rating if the 
area or areas exceed 144 square inches (929 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).  A note following Diagnostic Code 7801 provides that 
a deep scar is one associated with underlying soft tissue 
damage.  Id.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 
144 square inches (929 square centimeters) or more.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  A note following Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  Id.

A maximum evaluation of 10 percent is warranted for 
superficial scars that are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A note 
following Diagnostic Code 7804 provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Id.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).

The Board notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  However, the 
new regulation indicates that these revised provisions are 
applicable only to claims received on or after October 23, 
2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the Veteran's claim will be considered under the criteria 
effective as of the date of his claim in November 2007.

Turning to the evidence, the Veteran's May 2007 service 
separation examination report noted the presence of his 
right knee scar, status post arthroscopic surgery in 
February 2000 to reconstruct his right knee anterior 
cruciate ligament (ACL).  This examination report, as well 
as an accompanying May 2007 report of medical history, also 
noted that the Veteran had a 7-year history of chronic 
medial right knee numbness secondary to his ACL 
reconstruction, but such numbness was not specifically 
attributed to the scar.

The Veteran underwent a VA general medical examination in 
December 2007, during which he complained of numbness around 
the site of his right knee scar.  Later that day in December 
2007, the Veteran underwent a VA orthopedic examination, 
during which an examination of his right knee revealed a 
well-healed anterior surgical incision measuring 
approximately 11 centimeters by 1.2 centimeters.  There was 
no skin adhesion or depression, and there was no tenderness 
to palpation over the scar.  However, there was impaired 
sensation to light touch over the anterolateral aspect of 
the knee.  Range of motion of the right knee measured 120 
degrees with mild pain at the end of range of motion, but 
such pain was not specifically attributed to the scar.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's right knee scar is 
appropriately evaluated as 0 percent disabling.  There is no 
clinical evidence to show that his right knee scar is deep, 
unstable, or painful; that it measures at least 144 square 
inches (929 square centimeters) in area; or that it causes 
limitation of motion or function.  Specifically, at his 
December 2007 examination, it was shown that his right knee 
scar is well-healed, measures approximately 11 centimeters 
by 1.2 centimeters in area, is not characterized by any skin 
adhesion or depression, and is not tender to palpation.  See 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  
Furthermore, the results of this examination did not 
indicate that the Veteran's right knee scar causes any 
limitation of motion or function.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).

The Board notes that the Veteran has requested a compensable 
evaluation for his right knee scar under a neurological 
diagnostic code because of the numbness around the area of 
such scar.  The Board acknowledges that the Veteran reported 
numbness around the site of his right knee scar at his 
December 2007 general examination, and that the findings of 
his December 2007 orthopedic examination revealed impaired 
sensation to light touch over the anterolateral aspect of 
his right knee.  However, in order to warrant a compensable 
rating for a peripheral nerve disability, such disability 
must be manifested by neuralgia, neuritis, incomplete 
paralysis, or paralysis.  See 38 C.F.R. § 4.124a (2009).  In 
the current case, while the Veteran has reported chronic 
medial right knee numbness as well as mild pain at the end 
of range of motion in his right knee, the Board notes that 
neither of these symptoms was specifically attributed to the 
scar itself.  In the absence of clinical evidence to show 
that the Veteran's right knee scar is painful or causes any 
limitation of motion or function, the Board concludes that 
such scar is not productive of neuralgia, neuritis, 
incomplete paralysis, or paralysis, and therefore a 
compensable neurological rating is not warranted.  See id.; 
see also Dorland's Illustrated Medical Dictionary 889 (30th 
ed. 2003).

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's right knee 
scar.  However, as such scar is not shown to be deep, 
unstable, painful, or to cause limited motion, Diagnostic 
Codes 7801, 7803, and 7804 do not apply.  See 38 C.F.R. 
§ 4.118 (2008).

In summary, the competent medical evidence of record fails 
to demonstrate that an initial compensable rating is 
warranted for the Veteran's service-connected right knee 
scar.  Accordingly, the Board finds that the currently 
assigned 0 percent evaluation is appropriate for the entire 
period of service connection.

The Board has also considered whether the Veteran's right 
knee scar disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for 
additional or more severe symptomatology than is shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable disability rating for 
right knee scar is denied.




REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to an initial disability rating in excess of 10 
percent for generalized anxiety disorder.

The Veteran underwent a VA general medical examination in 
December 2007, during which he reported that he had been 
diagnosed with anxiety in June 2007 and that he had been 
prescribed Paxil for anxiety and depression for three to 
four months until he ran out.  Five days later in December 
2007, the Veteran presented for a medical screening at the 
VA Medical Center in East Orange, New Jersey, during which 
it was noted that he had a past medical history as well as 
current diagnosis of PTSD/generalized anxiety 
disorder/panic, and also that he was seen in the emergency 
room the day before for panic.

The Veteran underwent a mental disorders examination in 
January 2008.  On that occasion, he reported that he had 
sought psychiatric assistance while in service for his 
anxiety; that he had attended individual therapy once; that 
he had been in marriage counseling twice; and that he had 
begun seeing a psychiatrist in June 2007 at which time he 
was prescribed Paxil.  He also noted that it had been 
difficult for him to maintain treatment due to the frequency 
with which he had moved and the limited access that he had 
to services.  In his March 2009 substantive appeal, he 
stated that he was in marital counseling because of his 
anxiety disorder.  He also indicated that he had chronic 
sleep impairment and was unable to socialize, indicating 
that hissymptoms had worsened since his last examination.  

On remand, relevant ongoing medical records should be 
obtained, to include VA treatment records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  After 
securing any necessary release, the RO/AMC should attempt to 
obtain all records documenting the Veteran's in-service 
psychiatric treatment as well as any post-service VA and 
private psychiatric treatment.

In addition, as the Veteran's last VA psychiatric 
examination took place more than two years ago, the Board 
finds that a new VA examination should be conducted in order 
to fully and fairly evaluate his claim for a higher initial 
rating for his generalized anxiety disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for his service-connected 
generalized anxiety disorder since July 
2006.  After securing any necessary 
release, the RO/AMC should obtain any 
records identified which are not 
duplicates of those contained in the 
claims file.  If any records are 
unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.

2.  Obtain current VA treatment records 
dating since July 2006 from the VA Medical 
Center in East Orange, New Jersey.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and severity of his 
service-connected generalized anxiety 
disorder.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
psychiatric pathology found to be present 
as well as a mental status examination.  A 
complete rationale for all opinions 
expressed should be provided.  All tests 
or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  The examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the Veteran's service-
connected generalized anxiety disorder.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


